DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiyama (US 6104454) hereinafter referred to as D1.
With regard to claim 14, D1 teaches a method,  in at least figure 12-15 and (Col. 13, Ln. 47-63); comprising: receiving first light (300) at a first optical element (232); redirecting (310) a first portion (310) of the first light (300) having a first polarization (310) by the first optical element (232); transmitting, through the first optical element (232), a second portion (311) of the first light (300) having a second polarization toward a first switchable cell (231), the second polarization (311) being orthogonal to the first polarization (310); transmitting, through the first switchable cell (231), the second portion (311) of the first light (300) as second light (311) while changing the polarization of the second portion (311) of the first light (300) so that the second light (311) has a polarization that is different from the second polarization (311); outputting, from the first switchable cell (231), the second light 311) toward a second optical element (232); receiving the second light (311) at the second optical element (232); redirecting, by the second optical element (232), a first portion (310) of the second light (311) having the first polarization (310); and transmitting, by the second optical element (232), a second portion (311) of the second light (311) having the second polarization (311).

	With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a method, in at least figure 12-15 and (Col. 13, Ln. 47-63); further comprising: receiving, at a second switchable cell (231), the second portion (311) of the second light (311); transmitting, through the second switchable cell (231), the second portion of the second light as third light (311) while changing the polarization of the second portion of the second light so that the third light (311) has a polarization that is different from the second polarization (311); outputting, from the second switchable cell (231), the third light toward a third optical element (232); receiving the third light (311) at the third optical element (232); redirecting, by the third optical element, a first portion (310) of the third light (311) having the first polarization (310); and transmitting, by the third optical element (232), a second portion (311) of the third light having the second polarization (311).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a method, in at least figure 12-15 and (Col. 13, Ln. 47-63); further comprising: outputting illumination light (300) from a light source (210); receiving the illumination light at an initial switchable cell (231); transmitting, through the initial switchable cell (231), the illumination light as first light (311) while changing the polarization of the illumination light (300) so that the first light (311) has a polarization that is different from a polarization of the illumination light; and outputting, from the initial switchable cell (231), the first light toward the first optical element (232).

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a method, in at least figure 12-15 and (Col. 13, Ln. 47-63); wherein: the first optical element (232) includes a reflective polarizer (232); and redirecting the first portion (310) of the first light (311) includes reflecting the first portion of the first light at the reflective polarizer.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a method, in at least figure 12-15 and (Col. 13, Ln. 47-63); wherein: the first optical element (232) includes a transmissive grating; redirecting the first portion (310) of the first light (311) includes: transmitting the first portion (310) of the first light through the transmissive grating (232); and diffracting the first portion (310) of the first light (311) with the transmissive grating (232); and transmitting, through the transmissive grating (232), the second portion of the first light (311) includes transmitting the second portion (311) of the first light (311) without a change in direction.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches a method, in at least figure 12-15 and (Col. 13, Ln. 47-63); wherein: the first optical element (232) includes a reflective grating; and redirecting the first portion (310) of the first light (311) includes reflecting the first portion (310) of the first light (311) by the reflective grating (232).

Claim Rejections - 35 USC § 103
Claim(s) 1-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (US 6104454) hereinafter referred to as D1 and further in view of Tan (US8643822) hereinafter referred to as D2.

With regard to claim 1, D1 teaches an optical device, in at least figure 12-15; comprising: a substrate (230); a plurality of optical elements (232) positioned on the substrate, a respective optical element of the plurality of optical elements being configured to redirect light (310) having a first polarization (310) and transmit light (311) having a second polarization (311) orthogonal to the first polarization, the plurality of optical elements including a first optical element (232) located on a first region of the substrate and a second optical element (232 left to right)) located on a second region of the substrate; and one or more switchable cells (231), the one or more switchable cells (231) including a first switchable cell located on a first cell location of the substrate between the first region (232) and the second region (232) of the substrate (regions separated by cells).
However D1 fails to expressly disclose a respective switchable cell of the one or more switchable cells including optically anisotropic molecules.
In a related endeavor, D2 teaches an optical device, in at least figure 32; a respective switchable cell (1310) of the one or more switchable cells (1310, 1710) including optically anisotropic molecules (1311, 1312).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 12-15; wherein: a first optical element (232) of the plurality of optical elements is configured to: receive first light (310); redirect (310) a first portion of the first light having the first polarization; and transmit (311) a second portion of the first light having the second polarization toward a first switchable cell (231) of the one or more switchable cells.
However D1 fails to expressly disclose the first switchable cell is configured to transmit the second portion of the first light as second light while changing the polarization of the second portion of the first light so that the second light has a polarization that is different from the second polarization, wherein the second light is output, from the first switchable cell, toward a second optical element of the plurality of optical elements; and the second optical element of the plurality of optical elements is configured to: receive the second light; redirect a first portion of the second light having the first polarization; and transmit a second portion of the second light having the second polarization.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and Col. 29, Ln. 10-28; the first switchable cell (1310) is configured to transmit the second portion of the first light (50) as second light while changing the polarization of the second portion of the first light so that the second light has a polarization that is different from the second polarization, wherein the second light is output, from the first switchable cell, toward a second optical element of the plurality of optical elements; and the second optical element of the plurality of optical elements is configured to: receive the second light; redirect a first portion of the second light having the first polarization; and transmit a second portion of the second light having the second polarization.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 12-15; wherein: the one or more switchable cells (231) include a second switchable cell (231), wherein the third light (311) is output, from the second switchable cell (231), toward a third optical element (232) of the plurality of optical elements (232); the second optical element (232) is disposed between the first switchable cell (231) and the second switchable cell (231); and the second switchable cell (231) is disposed between the second optical element (232) and the third optical element (232).
However D1 fails to expressly disclose the second switchable cell is configured to transmit the second portion of the second light as third light while changing the polarization of the second portion of the second light so that the third light has a polarization that is different from the second polarization, the third optical element of the plurality of optical elements is configured to: receive the third light; redirect a first portion of the third light having the first polarization; and transmit a second portion of the third light having the second polarization.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and Col. 29, Ln. 10-28; the second switchable cell is configured to transmit the second portion of the second light as third light while changing the polarization of the second portion of the second light so that the third light has a polarization that is different from the second polarization, the third optical element of the plurality of optical elements is configured to: receive the third light; redirect a first portion of the third light having the first polarization; and transmit a second portion of the third light having the second polarization.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 12-15; further comprising: a light source (210) configured to output illumination light (300), wherein the one or more switchable cells (231) include an initial switchable cell (231), the initial switchable cell being configured to receive the illumination light (300) and transmit the illumination light as first light while changing the polarization (Col. 13, Ln.47-63) of the illumination light so that the first light has a polarization that is different from the polarization of the illumination light; and the first optical element (232) is disposed between the initial switchable cell (231) and the first switchable cell (231).

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose wherein a respective switchable cell (1310) of the one or more switchable cells is independently controllable.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and Col. 29, Ln. 10-28; wherein a respective switchable cell (1310) of the one or more switchable cells is independently controllable.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose wherein: a respective switchable cell of the one or more switchable cells includes optically anisotropic molecules; and the respective switchable cell is configurable to control a polarization of light transmitted through the respective switchable cell by changing a voltage differential across the respective switchable cell, thereby changing an alignment of the optically anisotropic molecules in the respective switchable cell.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and Col. 29, Ln. 10-28; wherein: a respective switchable cell (1310) of the one or more switchable cells (1310, 1710) includes optically anisotropic molecules; and the respective switchable cell is configurable to control a polarization of light transmitted through the respective switchable cell by changing a voltage differential across the respective switchable cell, thereby changing an alignment of the optically anisotropic molecules in the respective switchable cell (Col. 14, Ln. 15-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 12-15 and Col. 13, Ln. 47-63; wherein: a respective optical element (232) of the plurality of optical elements includes a reflective polarizer; a surface of a respective reflective polarizer forms an angle with respect to a surface of the substrate; and the respective reflective polarizer is configured to reflect light having the first polarization and to transmit light having the second polarization.

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose wherein: a respective optical element of the plurality of optical elements includes a layer of cholesteric optically anisotropic molecules; an optical surface of a respective layer of cholesteric optically anisotropic molecules is non-parallel and non-perpendicular to a surface of the substrate; and the respective layer of cholesteric optically anisotropic molecules is configured to reflect light having the first polarization and to transmit light having the second polarization.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and (Col. 29, Ln. 10-28) and (Col. 14, Ln. 15-33); wherein: a respective optical element of the plurality of optical elements includes a layer of cholesteric optically anisotropic molecules; an optical surface of a respective layer of cholesteric optically anisotropic molecules is non-parallel and non-perpendicular to a surface of the substrate; and the respective layer of cholesteric optically anisotropic molecules is configured to reflect light having the first polarization and to transmit light having the second polarization.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the anisotropic/electrophoretic elements of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 12-15 and Col. 13, Ln. 47-63 wherein: a respective optical element of the plurality of optical elements includes a transmissive grating; the transmissive grating is non-parallel and non-perpendicular to a surface of the substrate; and the transmissive grating is configured to: transmit and redirect the light having the first polarization; and transmit light having the second polarization without a change in direction.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 12-15 and Col. 13, Ln. 47-63 wherein: a respective optical element of the plurality of optical elements includes a reflective grating; the reflective grating is non-parallel and non-perpendicular to a surface of the substrate; and the reflective grating is configured to: reflect light having the first polarization; and transmit light having the second polarization.

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 12-15 and Col. 13, Ln. 47-63 comprising: a light source (210) configured to output illumination light (300); wherein the optical device is positioned to: receive the illumination light (300);
However D1 fails to expressly disclose a reflective spatial light modulator configured to: receive at least a portion of the illumination light; and output modulated light; output at least a portion of the illumination light toward the reflective spatial light modulator; and receive the modulated light output from the reflective spatial light modulator; and transmit the modulated light output from the reflective spatial light modulator.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and (Col. 1, Ln. 31-54), (Col. 29, Ln. 10-28) and (Col. 14, Ln. 15-33); a reflective spatial light modulator configured to: receive at least a portion of the illumination light; and output modulated light (Col. 1, Ln. 31-54); output at least a portion of the illumination light toward the reflective spatial light modulator; and receive the modulated light output from the reflective spatial light modulator; and transmit the modulated light output from the reflective spatial light modulator.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the SLM of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, however D1 fails to expressly disclose wherein the modulated light corresponds to one or more images.
In a related endeavor, D2 teaches an optical device, in at least figure 32 and (Col. 1, Ln. 31-54), (Col. 14, Ln. 15-33), (Col. 25, Ln. 35-67) and (Col. 29, Ln. 10-28); wherein the modulated light corresponds to one or more images.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the SLM of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, however D1 fails to expressly disclose further comprising an output assembly configured to receive the modulated light output from the reflective spatial light modulator and transmitted through the optical device.
In a related endeavor, D2 teaches an optical device, in at least figure 12-15 and (Col. 13, Ln. 47-63); further comprising an output assembly (220) configured to receive the modulated light output from the reflective spatial light modulator and transmitted through the optical device (230).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the SLM of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, however D1 fails to expressly disclose wherein: the first optical element includes a layer of cholesteric optically anisotropic molecules; and redirecting the first portion of the first light includes reflecting the first portion of the first light by the layer of cholesteric optically anisotropic molecules.
In a related endeavor, D2 teaches a method, in at least figure 32 and (Col. 1, Ln. 31-54), (Col. 14, Ln. 15-33), (Col. 25, Ln. 35-67) and (Col. 29, Ln. 10-28); wherein: the first optical element includes a layer of cholesteric optically anisotropic molecules (1311, 1312); and redirecting the first portion of the first (1320) light includes reflecting the first portion of the first light by the layer of cholesteric optically anisotropic molecules.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of D1 with the SLM of D2 for the purpose of better controlling the phase/amount of the light as it travels between cells of the optical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872